Citation Nr: 9919451	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-23 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for gastroenteritis. 

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision from the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was received 
in August 1995 regarding the issues of service connection for 
gastroenteritis and an acquired psychiatric disorder not 
including PTSD, only.  A statement of the case was issued in 
April 1996.  A substantive appeal was received in May 1996.

The July 1995 rating decision granted service connection for 
pes planus and assigned a 10 percent evaluation and granted 
service connection for right ear hearing loss and assigned a 
noncompensable evaluation.  It denied service connection for 
left ear hearing loss, tinnitus, and heart disease, claimed 
as secondary to an acquired psychiatric disorder.  In August 
1995, the veteran was notified of this decision and of his 
appellate rights.  The veteran did not appeal those issues.  

In a January 1999 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for left ear hearing loss and 
tinnitus.  In addition, service connection for back and knee 
disabilities was denied.  In January 1999, the veteran was 
notified of this decision and of his appellate rights.  In a 
May 1999 rating decision, service connection for PTSD was 
denied.  In May 1999, the veteran was notified of this 
decision and of his appellate rights.  Since a notice of 
disagreement has not been received as to any of the 
aforementioned issues, none of those issues is in appellate 
status.  


FINDINGS OF FACT

1.  The veteran does not currently have a gastrointestinal 
disability to include gastroenteritis.

2.  Generalized anxiety disorder with psychosis was initially 
incurred during service.  


CONCLUSIONS OF LAW

1.  The claim of service connection for a gastrointestinal 
disability to include gastroenteritis is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Entitlement to service connection for generalized anxiety 
disorder with psychosis is warranted as this disability was 
incurred service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that he has 
gastrointestinal disability and an acquired psychiatric 
disorder, other than PTSD, which both originated during 
service.  The veteran presented his contentions in written 
correspondence and at a September 1996 personal hearing at 
the RO before a hearing officer.  

With regard to the gastrointestinal disability, the veteran 
asserts that during service, there was no fresh food.  He 
maintains that during his service in Libya, he ate unfamiliar 
foods which triggered stomach problems.  With regard to the 
psychiatric disorder, the veteran maintains that during 
service, he was in charge of running an underground power 
plant.  He asserts that this power plant was 40 feet 
underground and in poor working condition.  The veteran 
maintains that the physical surroundings of the power plant 
caused him to be claustrophobic and the pressures of his job 
took their toll on him and caused him to suffer a nervous 
breakdown during service for which he was hospitalized.  
Thereafter, the veteran asserts that he was transferred to 
another unit.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  In addition, service connection may be granted 
for a psychosis, if manifested to a compensable degree with 
one year following service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. 3.303(d) (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498 
(1995), outlined a three prong test which established whether 
a claim is well-grounded.  The Court stated that in order for 
a claim to be well-grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
claim is not well-grounded where a claimant has not submitted 
any evidence of symptomatology of a chronic disease within 
the presumptive period, continuity of symptomatology after 
service, or other evidence supporting direct service 
connection.  Harvey v. Principi, 3 Vet. App. 343 (1992).  

At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although the veteran asserts that his 
gastrointestinal and psychiatric disabilities had their onset 
during service, this assertion does not make the claims well-
grounded if there is no competent medical evidence of record 
of a nexus between any disability in service and his alleged 
current disabilities.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met as to both disabilities and 
the veteran's assertions are supported by the evidence of 
record.

With regard to gastrointestinal disability, the service 
medical records showed that the veteran was treated for 
stomach cramps in July 1966.  The veteran was thereafter 
treated for lower abdominal crampy pain in September 1966.  
Although gastroenteritis was suspected, no disease was found.  
In January 1967, the veteran complained of having gas and 
indigestion.  In October 1967, the veteran complained of 
feeling crampy. In April 1968, the veteran was treated for 
acute viral gastroenteritis and was hospitalized for 2 days.  
In November 1968, the veteran was again treated for viral 
gastroenteritis.  In December 1968, the veteran reported 
having an upset stomach, but the examiner though that the 
complaints were psychosomatic in nature.  In his July 1969 
separation examination, it was noted that the veteran had had 
frequent indigestion due to dietary habits.  It was further 
noted that he had been hospitalized twice for gastroenteritis 
and had been treated symptomatically.  In October 1969, the 
veteran was again treated for gastroenteritis.  

The VA medical records dated after service discharge do not 
refect any diagnosis of a gastrointestinal disability.  
Although psychiatric records noted that the veteran had a 
history of gastric disorder, not otherwise specified, there 
is no medical record actually diagnosing the veteran with a 
gastrointestinal disability.  In April 1995, the veteran was 
afforded a VA stomach examination to resolve whether or not 
the veteran has a gastrointestinal disability.  At that time, 
the veteran complained of having a variety of 
gastrointestinal complaints; however, physical examination 
was normal.  The examiner indicated that the veteran had 
flatulence.  No underlying gastrointestinal disease entity or 
disability was shown.  VA medical records dated after that 
examination also do not refect any diagnosis of a 
gastrointestinal disability.  

Thus, in light of the above, it is clear that the current 
medical evidence is negative for any diagnosis of a 
gastrointestinal disability to include gastroenteritis.  
Therefore, the Board finds that although the veteran 
currently asserts that he should be service-connected for a 
gastrointestinal disability to include gastroenteritis, he 
has not submitted any competent medical evidence to support 
his allegation.  As noted, the Court has stated that a claim 
must be accompanied by supporting evidence; an allegation is 
not enough.  Tirpak.  If no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Grottveit citing Tirpak.  In this case, there is no 
supporting evidence in the veteran's claim for service 
connection.

In summary, there is no current competent medical evidence of 
a gastrointestinal disability to include gastroenteritis.  As 
such, all of the prongs of Caluza are not satisfied. In the 
absence of proof of a present disability, there can be no 
valid claim. Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Therefore, in light of the foregoing, the veteran's 
claim for service connection for a gastrointestinal 
disability to include gastroenteritis must fail.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.

With regard to psychiatric disability, other than PTSD, the 
Board finds the veteran's claim to be well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds find that he has presented a plausible claim.  
There is inservice medical evidence of treatment for 
psychiatric symptomatology and there is a post-service 
medical opinion relating current psychiatric disability to 
service.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The service medical records show that the veteran was treated 
for nervousness in November 1968.  The veteran's July 1969 
discharge examination noted that the veteran had been treated 
for nervousness and had had a claustrophobic reaction while 
working underground in November 1968, but had had no problem 
since then and there was no sequelae.  The Board notes that 
the November 1968 clinical record noted that the veteran was 
provided medication for his nervousness, but no other details 
of his symptoms or other treatment was provided.  A review of 
the service records shows that the veteran was an electrical 
power production specialist and served in Germany and Libya.  

At this point, as previously indicated, the Board notes that 
the veteran has asserted that he worked at a power plant in 
Germany and during that time, he suffered from claustrophobia 
and was unable to handle the pressures of his job.  As such, 
he was transferred to another unit in Libya.  The service 
records confirm that the veteran did work at a power plant in 
Germany.  In addition, he suffered from claustrophobia on at 
least one occasion.  

The post-service VA medical records show that the veteran has 
been treated for psychiatric symptomatology for several 
years.  In April 1995, the veteran was afforded a VA 
examination.  At that time, the veteran asserted that during 
service, he was in charge of running an underground power 
plant.  He asserts that this power plant was in poor working 
condition.  The veteran maintains that the pressures of his 
job caused him to suffer a nervous breakdown.  Thereafter, 
the veteran asserts that he was transferred to another unit.  
The examiner indicated that the veteran described inservice 
symptomatology consistent with panic disorder with 
agoraphobia.  Mental status examination revealed that the 
veteran still had panic disorder and generalized anxiety 
disorder, although his agoraphobia had abated.  In October 
1997, the veteran was afforded another VA psychiatric 
evaluation.  At that time, the veteran's inservice work 
history was again reviewed and was consistent with that 
already noted.  The Board notes that the veteran dated the 
onset of his psychiatric problems to the time during service 
when he worked at the power plant.  Mental status examination 
revealed that the veteran had generalized anxiety disorder 
with psychosis secondary to military duty.  

In sum, according to the service medical records, the veteran 
was treated for nervousness and claustrophobia during service 
while the veteran worked at a power plant.  It was noted that 
the veteran had no psychiatric disability present at 
discharge.  Thereafter, following his discharge from service, 
the veteran has been treated at least for past few years for 
psychiatric disability.  His post-service examiners have 
indicated that his current disability had its onset during 
service.  The Board is mindful that the veteran provided his 
own history with regard to his inservice duties and 
psychiatric symptomatology; however, his statements are 
generally consistent with the service records.  Thus, the 
examiners did not assess the veteran's current disability 
based on inaccurate information.  

In light of the foregoing, this medical evidence, the Board 
finds that currently diagnosed generalized anxiety disorder 
with psychosis was incurred during service, and both 
chronicity and continuity of that disability has been 
established by the weight of the medical evidence of record 
to include service records, the veteran's statements, and the 
post-service medical records.  Under the circumstances, the 
Board concludes that service connection is warranted for 
generalized anxiety disorder with psychosis as this 
disability was incurred during service.  38 U.S.C.A.. §§ 
1110, 5107(b) (West 1991); 38 C.F.R. §§  3.303, 304 (1998).


ORDER

The appeal as to the issue of entitlement to service 
connection for a gastrointestinal disability to include 
gastroenteritis is denied as not well-grounded.

Entitlement to service connection for generalized anxiety 
disorder with psychosis is granted.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals





	



 

